DETAILED ACTION
This Office Action is with regard to the most recent papers filed 1/13/2022.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
On page 13, Applicant argues that O’Mahony fails to describe using a realm contained in the authentication request to identify the address of a smart contract and that the connection information package is received from the smart contract.  First, it is noted that certain terms, such as “realm” and “connection information package” are not well-defined in the instant claim, where Applicant does not appear to address how these terms should be interpreted.  For clarity, Applicant should clearly provide in the instant claims what constitutes a “realm” and a “connection information package.”  It also appears that Applicant’s arguments presented with regard to these two limitations relies on the lack of disclosure in O’Mahony of smart contracts, where such is addressed with the application of Raju.  It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant proceeds to argue on page 13 that “O’Mahony teaches away from Applicant claimed invention by disclosing a remote Authentication Dial In User Service (RADIUS) rather than the faster and more secure method…”  It should be noted that MPEP 2123 provides that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this case, O’Mahony does not mention the use of smart contracts or blockchain, where these technologies were first introduced around 2008, after the filing date of O’Mahony, and did not gain notoriety until 
Applicant continues to address the disclosure of O’Mahony on pages 13-14 in isolation, where the arguments focus on smart contracts and blockchain, and thus cannot be deemed persuasive for the reasons provided above.
On page 14, Applicant argues the application of Official Notice, but fails to address the actual noticed fact more specifically, the resolution of an identified server, such as provided by the realm identifier to an address, using address resolutions mechanisms, such as DNS, was well-known and typical in the art), and instead submits it is not common knowledge to identify a first address on a blockchain network corresponding to the realm.  If Applicant wishes to traverse any finding of Official Notice, Applicant should refer to the noticed fact and provide how such noticed fact is not considered to be well-known in the art (e.g. “Applicant does not believe that the resolution of an identified server, such as provided by the realm identifier to an address, using address resolutions mechanisms, such as DNS, was well-known and typical in the art”).  See, for example, MPEP 2144.03 C.
On pages 15-16, Applicant addresses the application of Raju, where in the rejection, Raju was provided teach the use of blockchain.  In the argument, Applicant appears to be attempting to incorporate the entirety of Raju in the teachings of O’Mahony.  However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is recommended that the instant claims be amended to include details that amount to significantly more than steps required to implement smart contracts in blockchain networks with systems, such as those of O’Mahony.

Claim Objections
Claims 1-13 and 26-32 are objected to because of the following informalities:  claims 1 and 12 each provide two recitations of “a smart contract,” where it appears that the second recitation (provided in the newly amended portions) should be “the smart contract.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 26-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0328167 (O’Mahony) in view of Raju et al. in “Identity Management using Blockchain for Cognitive Cellular Networks,” published July 31, 2017 (Raju) and US 10,805,085 (Liang).
With regard to claim 1, O’Mahony discloses an apparatus comprising: 
a transceiver that receives a request to authenticate a user, the request containing a username and a realm (O’Mahony: Figure 1 and abstract and paragraph [0050].  The user is identified using a user name and an @ symbol, which denotes that the username is to be verified by a certain server, where this format is considered to be a realm.); and 
a processor that: 
identifies a system on a network corresponding to the realm (O’Mahony: Paragraph [0050] and Figure 3.  The realm can be used to locate a server to process a request.); 
sends a message to the system on the network, the message containing a payment (O’Mahony: Paragraph [0050] and Figure 3);
receive a connection information package from the first address on the network after the payment is confirmed (O’Mahony: paragraph [0053].  The user can purchase an access token, where this token is a “connection information package” in as much detail as required by the instant claim.); and 

authenticate the user via the authentication server in the realm (O’Mahony: Paragraph [0059]).
O’Mahony fails to disclose expressly, but Official Notice is taken that it was well-known in the art to have the system, identified above, being a first address (more specifically, the resolution of an identified server, such as provided by the realm identifier to an address, using address resolutions mechanisms, such as DNS, was well-known and typical in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the system identified by a first address to utilize conventional systems, such as DNS, to locate the server according to standard practice when using identification of the form username@realm.
O’Mahony fails to teach, but Raju teaches that the network is a blockchain network (Raju: Abstract.  Blockchain networks for making payments were known in the art, where such would be applied to the payment mechanisms of O’Mahony.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the network being a blockchain network to provide the benefits of blockchain in the system of O’Mahony, including the providing of a decentralized structure that provides for secure tracking of transactions in a fast and efficient manner in a way that is less prone to failure versus centralized payment schemes.
O’Mahony fails to teach, but Liang teaches that the address on a blockchain network is the address of a smart contract on the blockchain network, the blockchain network containing a single ledger shared among all nodes of the blockchain network, wherein the smart contract comprises executable code stored in the shared ledger of the blockchain network (Liang: Column 4, lines 28-38.  It is noted that this claim language appears to be providing standard and typical details of the implementation of smart contracts in a blockchain network.).


With regard to claim 2, O’Mahony in view of Raju and Liang teaches identifying the first address on a blockchain network corresponding to the realm comprises mapping the realm to an address on the blockchain network using a preconfigured table (O’Mahony: Figure 1 and Paragraph [0050].  As addressed in claim 1, the address would be retrieved using DNS based on the realm, where such DNS resolution of an address would use a preconfigured table.).

With regard to claim 3, O’Mahony in view of Raju and Liang teaches that identifying the first address on a blockchain network corresponding to the realm comprises sending a domain name system ("DNS") request, the request including the realm, and receiving a DNS response, the DNS response including the first address on the blockchain network (O’Mahony: Figure 1 and Paragraph [0050].  As addressed in claim 1, the address would be retrieved using DNS based on the realm.).

With regard to claim 4, O’Mahony in view of Raju and Liang fails to teach expressly, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the first address on a blockchain network is the address of a smart contract on the blockchain network, the blockchain network containing a single ledger shared among all nodes of the blockchain network, wherein the smart contract comprises executable code stored in the shared ledger of the blockchain network (more specifically, the resolution of an address to locate a smart contract on a blockchain network, where such smart contract would be a self-executing contract (executable code), where all 

With regard to claim 5, O’Mahony in view of Raju and Liang teaches the message sent to the first address on the blockchain network comprises a first network address of the apparatus, the first network address indicating one of an IP address and a hostname of the apparatus, wherein the connection information package is associated with the realm, and wherein the connection information package includes the first network address of the apparatus (O’Mahony: Figure 1 and Paragraph [0050].  The realm identifier maps to a server that is to perform the authentication, which is the destination for a request to authenticate the user.  It should be noted that the language “apparatus” is not limited to a single device, and may refer to a collection of devices, and thus may include any arbitrary nodes that is indicated by the first address.).

With regard to claim 6, O’Mahony in view of Raju and Liang teaches that the connection with the authentication server in the realm is made using the first network address (O’Mahony: Figure 1 and Paragraph [0050].  The address that is resolved based on the realm would be used for the connection to an authentication server.).  Further, O’Mahony fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to have the message sent to the first address on the blockchain network further includes a public key of the apparatus, and wherein the connection information package includes the public key of the apparatus (more specifically, the use and sharing of 

With regard to claim 7, the instant claim recites the private key use to decrypt messages sent using public keys, and is rejected for similar reasons as presented with regard to claim 6.

With regard to claim 9, O’Mahony in view of Raju and Liang teaches wherein the connection information package includes a validity parameter that comprises an indicator of a permitted number of authentication requests using the connection information package, wherein the connection information package becomes invalid after being used the permitted number of times (O’Mahony: Paragraph [0051].  The token can be used once.).

With regard to claim 10, O’Mahony in view of Raju and Liang teaches wherein the connection information package includes contact information selected from the group consisting of: an IP address of the authentication server in the realm, a hostname of the authentication server in the realm, a protocol to be used to contact the authentication server in the realm, and a port to be used to connect to the authentication server in the realm (O’Mahony: Paragraph [0056].  The information includes data to be inserted into a user name field, which would be a hostname of the payment system.).

With regard to claim 11, the instant claim includes recitations similar to that of claim 4, and is rejected for similar reasons.  Further, O’Mahony in view of Raju and Liang teaches wherein the payment contained in the message is a blockchain payment from a second address on the blockchain network to the first address on the blockchain network, the second address on the blockchain network belonging to an operator of the apparatus, and wherein receiving the connection information package from the first address on the blockchain network after the payment is confirmed comprises receiving the connection information package in response to the payment being inserted into the shared ledger of the blockchain network (Raju: Page 5, Column 1.  In the contract provided in Raju, the parties are provided as addresses, where any transactions would be provided in the shared ledger.).

With regard to claims 12-13, 26-28, and 30-32, the instant claims are similar to claims 1-7 and 9-11, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Mahony in view of Raju and Liang and further in view of US 2017/0331887 (Fishler).
With regard to claims 8 and 29, O’Mahony in view of Raju and Liang fails to teach, but Fishler teaches that the connection information package includes a validity parameter that comprises an expiration time and date of the connection information package, wherein the connection information package becomes invalid after the expiration time and date (Fishler: Paragraph [0049].  Official Notice is taken that the use of an expressed time and date versus a timer was well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the tokens valid for a period of time to allow for unlimited use tokens (for the period of time) or to ensure that the tokens are used within a planned time frame (e.g. before prices change or services are retired), .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444